Citation Nr: 1208942	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  04-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for hypertension with cardiomegaly from July 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to September 1998. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 30 percent for the appellant's service-connected hypertension with cardiomegaly.  Before the matter was certified to the Board, in a February 2006 rating decision, the RO in St. Petersburg, Florida, reduced the rating for hypertension with cardiomegaly to zero percent, effective July 1, 2006.  

In September 2006, the appellant testified before a Veterans Law Judge at a Board hearing at the RO.  In a January 2007 decision, the Board denied a rating in excess of 30 percent for hypertension with cardiomegaly for the period prior to July 1, 2006, and a compensable rating for hypertension with cardiomegaly from July 1, 2006.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2008 memorandum decision, the Court let stand that portion of the Board's January 2007 decision denying a rating in excess of 30 percent for hypertension with cardiomegaly prior to July 1, 2006.  The Court vacated that part of the Board's January 2007 decision denying a compensable rating for hypertension with cardiomegaly for the period from July 1, 2006, finding that the appellant had submitted a timely notice of disagreement with the February 2006 rating decision which reduced the rating for hypertension with cardiomegaly to zero percent, effective July 1, 2006.  The Court directed VA to issue a Statement of the Case regarding the rating reduction issue and further held that the issue of entitlement to a compensable rating for hypertension with cardiomegaly from July 1, 2006, was inextricably intertwined with the rating reduction issue.  

In August 2009, the Board remanded the matter to the RO for compliance with the Court's remand instructions.  While the matter was in remand status, the appellant perfected an appeal with the rating reduction issue and elected to attend another Board hearing in connection with the appeal.  In May 2010, the appellant testified before another Veterans Law Judge at a Board hearing at the RO.  

In an August 2010 decision, the Board restored the 30 percent disability rating for hypertension with cardiomegaly effective July 1, 2006.  The Board remanded the remaining issue of entitlement to a rating in excess 30 percent for hypertension with cardiomegaly for the period from July 1, 2006, for additional evidentiary development.  In April 2011, the Board again remanded the matter for additional evidentiary development.  As set forth in more detail below, another remand of this matter is required.  The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As noted above, during the pendency of this appeal, the appellant has testified before two different Veterans Law Judges.  Thus, review of this matter has been assigned to a panel of three Veterans Law Judges, in accordance with 38 C.F.R. § 20.707 (2011).  Both Veterans Law Judges who conducted hearings in this case are on the panel and will participate in making the decision on the claim.  In a December 2011 letter, the Board offered the appellant the opportunity to testify before the third member of the panel.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The appellant was advised that if he did not respond to the letter within 30 days, the Board would proceed with his appeal on the assumption that he did not wish to attend a third hearing.  Having received no response from the appellant, the Board will proceed with consideration of his appeal.  

Please note that in September 2006, the appellant submitted a motion to advance his case on the Board's docket, claiming to be in financial hardship.  In December 2006, the Board granted the motion and advanced the appeal on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  



REMAND

Pursuant to the Board's August 2010 remand instructions, the appellant was afforded a VA medical examination to determine the current severity of his service-connected hypertension with cardiomegaly.  The examination included an October 2010 exercise stress test to measure the appellant's current METS (metabolic equivalents) level.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (2011) (delineating the criteria for evaluating hypertensive heart disease, including METS workloads).  

According to the examination report received, the maximum METS level attained by the appellant was 3.5 METS.  Generally, a workload of between 3 and 5 METS warrants a disability rating of 60 percent under Diagnostic Code 7007.  The examiner who administered the stress test, however, indicated that it was a "totally unsatisfactory test; low level exercise, limited by dyspnea and dizziness.  Orthostatic hypotension not demonstrated."

In its April 2011 remand, the Board noted that it was unclear why the examiner found the October 2010 stress test results unsatisfactory, i.e. whether the appellant's effort was suboptimal or whether the testing process itself was flawed for some other reason.  The Board therefore requested that the RO return the appellant's claims file to the VA examiner who had conducted the October 2010 stress test and request that he provide clarification as to why the test results were totally unsatisfactory, to include stating whether the appellant's efforts were adequate for testing purposes or whether the testing process itself was compromised.  The Board indicated that if it was the examiner's opinion that the METS level of 3.5 found in October 2010 was not an accurate reflection of the appellant's current impairment, a new stress test should be obtained, if not medically contraindicated.

A review of the record indicates that the RO failed to comply with the Board's remand instructions to the extent necessary.  In that regard, in an April 2011 addendum, a VA examiner (other than the one who conducted the October 2010 stress test) indicated that based on his review of the claims folder and "new Lexiscan results," he speculated that the appellant's true METS score was between 5 and 7.  The examiner, however, did not indicate why the October 2010 stress test results were unsatisfactory, nor was the appellant scheduled for a new stress test.  Additionally, although it appears the appellant may have undergone additional diagnostic testing, including a perfusion scan, those test results are not of record.  

In view of the foregoing, the Board finds that the record does not contain the necessary findings upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that VA has a concomitant duty to ensure compliance with the terms of the remand).  The Board finds that another VA medical examination is therefore necessary in order to ascertain the severity of the appellant's service-connected hypertension with cardiomegaly.  

In that regard, the appellant is advised that it is his obligation to cooperate with VA's efforts to obtain the evidence necessary to substantiate his claim, to include participating fully and faithfully in the examination process, including any indicated diagnostic testing.  The appellant is advised that his failure to report for and fully cooperate in the scheduled examination without good cause will result in the denial of his claim.  38 C.F.R. §§ 3.326, 3.655 (2011).

In view of the foregoing, this matter is remanded for the following:

1.  The RO should contact the Tampa VA Medical Center (VAMC) and obtain treatment records pertaining to the appellant for the period from November 2009 to the present, to include the results of any recently conducted diagnostic testing, including any perfusion scans or echocardiograms.  

2.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected hypertension with cardiomegaly.  The claims folder must be provided to the examiner for review in connection with the examination.  All required testing, including METS testing, must be performed except if medically contraindicated.  If any METS results obtained are deemed unsatisfactory, the examiner must explain the basis for that conclusion.  If the required testing cannot be performed, the examiner must so state and provide an estimated METs level, along with a supporting rationale.  Additionally, after examining the appellant and reviewing the claims folder, including the results of necessary testing, the examiner should comment on the severity of any functional impairment caused by the appellant's service-connected hypertension with cardiomegaly, to include any impact upon his ability to maintain substantially gainful employment.  The examiner must provide a rationale for all opinions provided.  

3.  After undertaking any additional development deemed necessary, the RO should readjudicate claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




			
	L. Howell	Barbara B. Copeland
Veterans Law Judge                                      Veterans Law Judge
Board of Veterans' Appeals                          Board of Veterans' Appeals




__________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


